By the Court.

Lumpkin, J.,
delivering the opinion.
The defendant, Richard Aaron, was indicted for the murder of James H. Reynolds, and convicted of voluntary manslaughter.
The Court below refused to grant a new trial, and the accused brings his case to this Court by writ of error.
A number of persons had casually met at the store-house of the deceased, and the evidence is — and such no doubt was the fact — that all the parties present were entirely friendly with each other. There was no grudge or ill-will existing between any of them. A game of marbles for a small wager was proposed and accepted, there being two on each side. John Aaron and James Reynolds played against Richard Aaron and James Aaron. During the second game, an altercation sprang up between John and James Aaron, about vents and kicks, and to prevent a fight between the brothers, Reynolds seized and carried off James Aaron, and Richard Aaron, from behind, grasped the arms of John Aaron and dragged him off. It is not pretended but that up to this time there was not the slightest manifestation of any bad feeling, except as between John and James Aaron, and that Richard Aaron and James Reynolds were acting bona fide the part of peacemakers.
Just at this time, John Aaron demanded of Richard Aaron to release him, or he would cut himself loose. He drew his knife from his pocket and opened it; Richard, from behind, relaxed his hold and pushed John forward up the hill, proba*184bly to avoid immediate danger. At first, it was supposed that John intended starting toward James, with whom he had had the difficulty, but he turned suddenly toward Richard, and with his knife drawn, and in a striking attitude, advanced upon him. Richard drew from his pocket one of Colt’s repeaters — his latest patent, and a most remarkable weapon it is — still retreating down the hill, and laid it across the palm of his left hand, holding his right thumb upon the hammer; John stopped.
In the meantime, James Reynolds left James Aaron and advanced toward John Aaron, intending likely further to interpose to prevent mischief between John Aaron and Richard. The three stood in a triangular position — Reynolds being within a few feet of John Aaron; the pistol was still in the situation I have represented; it went off and the load was discharged in the breast of James Reynolds, near the collarbone. Reynolds died immediately of the wound.
It is in evidence, that the eyes of Richard and John Aaron were steadily fixed upon each other all the time; and it is quite probable that Richard had not noticed the approach of Reynolds. The trigger of this pistol, when cocked, protrudes slightly through the guard, and the grasp of the barrel — so as to prevent it from revolving — or the pressure of the lower or inner side of the left hand, as the ' pistol was grasped in the palm, will, in the first instance, prevent the pis^ tol from cocking, or in the latter, if cocked, will cause a discharge.
I have not recapitulated all the testimony, nor have I grouped the facts together so favorable for the defendant, as the evidence warrants; and to.convey any clear idea of the pistol upon paper, requires more scientific knowledge of gunnery .or firearms than I possess; and yet, to understand the real merits of this case, a correct comprehension of the mechanism of this pistol is indispensably necessary.
Now, there is not a suspicion entertained by anybody that the defendant intended to shoot Reynolds. The able counsel, Mr. Tamar, who represents the State, and of whose argument, I may truthfully say, I was at a loss whether to admire it most for its ingeniousness or its ingenuousness, cheerfully concedes this. Did he intend to kill John Aaron? The proof shows he did not. The pistol was not pointed in that direction. It was not held in a position for that purpose.. *185It was not aimed at John Aaron. John Aaron had ceased to advance upon the accused, and was standing still when the explosion took place. It is most unreasonable to- conclude that he shot intentionally at John Aaron. And then, on the other hand, it is so natural to suppose that the shooting was accidental, and any one, acquainted with this weapon, could scarcely doubt upon this subject. The pistol was likely cocked, when placed in the left hand,'with the right thumb on the hammer, to prevent its going off, and it was the involuntary pressure of the lower or inner side of the left hand against the trigger, that produced the accident.
As to voluntary manslaughter, it is wholly inconsistent with the circumstances of this case, and we think the Court was wrong in charging the jury — although it is not made a ground of complaint in the motion for a new trial — “That, if John Aaron was attempting to commit a serious personal injury upon the defendant, and the defendant, under a sudden, violent impulse of passion, had killed him; in such a case it would be voluntary manslaughter.”
If John Aaron was attempting to commit a felony upon Richard Aaron, Richard Aaron, with or without passion, must have been justifiable in killing John Aaron.
But there is not a particle of proof in the record to justify the hypothesis that Richard Aaron was actuated by any sudden, violent impulse of passion. Never was a man more cool, collected and courageous. Having drawn his pistol, and pérhaps, cocked it, he placed it in the palm of his left hand, and calmly, and apparently dispassionately, waited the result. He eyed John closely and intently all the time, to determine whether John would force upon him the necessity of talcing John’s life to save his own, or to protect himself from some serious bodily hurt. Never was conduct more deliberate and self-possessed. Had he been influenced by fear or •passion, the demonstration would have been very different. And just when the emergency had apparently passed away, the pistol, from some casualty or other — the nature of which we shall probably never correctly understand — exploded, - while still resting in his left hand. ............
The only crime, then, of which the defendant could possibly be guilty, was the lowest grade of manslaughter, to wit: involuntary manslaughter in the commission or performance of a lawful act, where there had not been observed necessary discretion or caution.
*186That it was lawful for Richard Aaron to defend himself at any and every hazard against the assault which was threatened by John Aaron, there can be no doubt. And for myself, I must say, in all candor, that I am at a loss to perceive how, situated as he was, any greater degree of discretion or caution could have been used than was manifested by him on this occasion.
If Richard Aaron is to be punished for his want of due care and circumspection in the perilous position in which he was placed, why should those escape who accidentally shoot each other, or their families, in handling or using firearms ?
I believe it would be a perversion of the criminal justice of the country, to punish Richard Aaron for that as an offence which was only a misfortune, and which, I doubt not, none regretted more deeply than himself.
Our judgment, therefore, is: That a fair trial should have been granted, because the verdict was strongly and decidedly against the weight of evidence. Moreover, we think, it was error in the Court, not to allow the defendant to explain how he happened to have a pistol on that occasion. If he had been using it in aiding to arrest a felon the overnight, or were in the discharge of the duty of a patrol, or for any other lawful purpose, it was right to permit him to prove it. Here, according to the case made by the record, it could not affect the result one way or another. Had there been a probable case of murder made out, it might have become very material to make this proof.
We see no other errors in the bill of exceptions which require correction by this Court.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be reversed upon the ground, first, that the Court erred in not permitting the defendant to show why he had the pistol on the day the homicide took place; second, because the verdict was strongly and decidedly against the weight of evidence.